                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

STACEY LINDSAY and IONELA LINDSAY,

             Plaintiff,

v.                                                 Case No. 2:20-cv-214-JLB-MRM

SCOTTSDALE INSURANCE COMPANY,

             Defendant.


                                       ORDER

      The parties have stipulated to dismissal of this action with prejudice under

Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (Doc. 22.) The stipulation is self-

executing. Anago Franchising, Inc. v. Shaz, 677 F.3d 1272, 1278 (11th Cir. 2012).

The Clerk of Court is DIRECTED to close the file.

      ORDERED in Fort Myers, Florida, on April 28, 2021.
